Mayes, J.,'
delivered the opinion of the court.
We have no doubt that the trial judge would have permitted the plea in question to be filed, had the question been presented to him, uninfluenced by the alleged oral agreement, as amendments are liberally allowed by statute. This being the case, we think the court should have disregarded any agreement not in writing, and allowed the filing of the plea as asked. The only safe rule for courts to be governed by is to require all agreements to be in writing.
The judgment is reversed and cause remanded.

Reversed and remanded.